DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/427,215. Claims 1-21 have been examined and fully considered. 
Claims 1-21 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of has PRO 62/692,417 filed 06/29/2018;  and  PRO 62/850,933 filed 05/11/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/30/2019, 10/11/2019,  01/23/2020 and 02/09/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, in which the independent claims 1 and 8 are similar in claim features, drawn to an apparatus and a method, classified in G01S 17/42.
II. Claim 14-21, drawn to an apparatus, classified in G01S 7/4802.
This application contains claims directed to the following patentably distinct species i) invention I and II. The species are independent or distinct because the claims 1 and 8 being similar  and claim 14 are different species that are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
For invention I and II, in this instant case, the bold and underlined portions of the claims 1 and 14 indicates the claims are mutually exclusive and not obvious variants from one another and therefor restrictable according to different species:
	Claim 1 recites
	A lidar sensor comprising: 
	an optical sensor configured to produce signals based at least on receiving one or more beams of light; 
	a laser configured to emit an initial beam of light, a first portion of the initial beam of light being directed into the environment and an internal portion of the initial beam of light being directed to the optical sensor, wherein the optical sensor is configured to receive both the internal portion of the initial beam of light and a reflected beam of light resulting from the first portion of the initial beam of light being reflected at a point of reflection in the environment; and a processor configured to: 
	receive signals from the optical sensor; 
	identify the reflected beam of light as having resulted from the first portion of the initial beam of light; 
	determine a distance to the point of reflection based at least on the reflected beam of light and the internal portion of the initial beam of light; 
	determine a radial velocity of the point of reflection relative to the lidar sensor; and
	determine a lateral velocity of the point of reflection relative to the lidar sensor based at least on a sidelobe width of the reflected beam.
Claim 8 is analogous to claim 1, therefore, claim 8 are restricted for the same reason.
	Claim 14 recites,
	A lidar sensor comprising: 
	an optical sensor configured to produce signals based at least on receiving one or more beams of light;  
	-39-a laser configured to emit an initial beam of light, a first portion of the initial beam of light being directed into the environment and an internal portion of the initial beam of light being directed to the optical sensor, wherein the optical sensor is configured to receive both the internal portion of the initial beam of light and a reflected beam of light resulting from the first portion of the initial beam of light being reflected at a first point of reflection in the environment; and 
	a processor configured to: 
	receive signals from the optical sensor; 
	identify the reflected beam of light as having resulted from the first portion of the initial beam of light; 
	determine a distance to the point of reflection based at least on the reflected beam of light and the internal portion of the initial beam of light; and 
	determine one or more characteristics of a surface of an object at the point of reflection based at least on a spectral analysis of the reflected beam of light. 
	There would be a burden on examining both species because the species are different field of search.  Particularly, [see MPEP 808.02], “Even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search”. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single
grouping of patentably indistinct species, for prosecution on the merits to which the claims shall
be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set
forth above because at least the following reason(s) apply: Each species are mutually exclusive
where they classification needs its own sperate search terms.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each species are mutually exclusive where they classification needs its own sperate search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	A telephone call was made to Kyu Min Registration No. 67249 on May 16, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663